--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ACQUISITION AGREEMENT


           This ACQUISITION AGREEMENT is entered into and made effective as of
the 1st day of February, 2012 by and between Aquasil International Inc.,  a
Nevada Corporation ("AQUS" or “Buyer”); and Oveldi Canada Ltd., a Canadian
Corporation (“OVE or Seller”).


WHEREAS, Seller holds all rights and interest in and to certain intellectual
property for EviCAT© (the “IP”) and upon the terms and conditions set forth
below, Seller desires to sell and transfer all of the rights in and to such IP
owned by Seller to Buyer, such that, following such transaction, Buyer will hold
all rights and interest in and to the IP; and


                            NOW, THEREFORE, in consideration of the mutual
covenants, agreements, representations and warranties contained in this
Agreement, the Parties hereto agree as follows:


1.    SALE AND PURCHASE OF IP.


1.1           PURCHASE.  Subject to the terms and conditions herein set forth,
AQUS hereby agrees to purchase and Seller hereby agrees to sell and transfer all
rights and interest in and to the IP, more particularly described on Schedule A
hereto, to AQUS.


1.2 CONSIDERATION.  The consideration for the sale and transfer of the IP from
Seller to AQUS shall be:


1.2.1         Share Consideration.  The share consideration to be issued to OVE
upon the Closing of the acquisition by way of the transfer of the IP to AQUS or
its designated assignee shall be 14,000,000  shares of the common stock of AQUS.


1.2.2 Appointment of Directors and Officers.  At Closing, AQUS shall appoint one
representative of OVE as the sole officer and a director AQUS.


2.  REPRESENTATIONS AND WARRANTIES


2.1           REPRESENTATIONS AND WARRANTIES OF Seller.


Seller represents and warrants as follows:


a)        CORPORATE ORGANIZATION AND GOOD STANDING.  OVE is duly organized,
validly existing, and in good standing under the laws of the country of Barbados
and is qualified to do business as a foreign corporation in each jurisdiction,
if any, in which its property or business requires such qualification.


b)         CORPORATE AUTHORITY.  OVE has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.

 
Page 1 of 14

--------------------------------------------------------------------------------

 
 
                 c)        AUTHORIZATION.  Execution of this Agreement has been
duly authorized and approved by OVE.
 
                d)           OBLIGATIONS RELATING TO THE IP.  OVE has no
contract or other obligation other than those disclosed on Schedule B appended
hereto, which agreements shall be transferred to AQUS, in regard to any rights,
interests, licensing or any other agreements relating to the IP.  There are no
outstanding options, rights, or other commitments or agreements of any character
relating to the IP.
 
        e)        LITIGATION.  To the knowledge of OVE, there are no pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against OVE which, if
decided adversely to OVE, would impose any rights or interest or judgment
against the IP.
 
        f)   COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS. OVE has
complied with all applicable laws and regulations, and are not in violation of,
and have not received any written notices of violation with respect to, any laws
and regulations in connection with the conduct of their respective businesses or
the ownership or operation of their respective businesses, assets and
properties, in regard to the IP.
 
 OVE has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its IP and the conduct of its business, as currently conducted, and
have complied with, and are not in violation of, any Authorization.  All such
Authorizations are in full force and effect and there are no proceedings pending
or, to the knowledge of OVE, threatened that seek the revocation, cancellation,
suspension or adverse modification thereof.
 
g)    MATERIAL CONTRACTS.  There are no material contracts of OVE currently in
existence in relation to the IP except as disclosed in a Schedule hereto.
 
 h)  INTERESTS OF OFFICERS AND DIRECTORS.  Except as disclosed herein, none of
the officers or directors of OVE has any interest in the IP.
 
i)  BROKER’S FEES.  OVE has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.
 
j)  CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of OVE
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity on behalf of, or purportedly on
behalf of, or for the business of OVE, or (ii) made any unlawful payments to
officials or employees of governmental entities or to directors, officers or
employees of foreign or domestic business enterprises.
 

 
Page 2 of 14

--------------------------------------------------------------------------------

 

2.2           REPRESENTATIONS AND WARRANTIES OF BUYER. The Buyer represents and
warrants as follows:


     a)       CORPORATE ORGANIZATION AND GOOD STANDING.  Buyer is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Nevada, and is qualified to do business as a foreign corporation in
each jurisdiction, if any, in which its property or business requires such
qualification.
 
      b)              CORPORATE AUTHORITY.  Buyer has all requisite corporate
power and authority to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.
 
                      c)               NO VIOLATION.  Consummation of the
acquisition contemplated herein will not constitute or result in a breach or
default under any provision of any charter, bylaw, indenture, mortgage, lease,
or agreement, or any order, judgment, decree, law, or regulation by which Buyer
is bound.
 
      d)   REPORTING STATUS. Buyer is a fully reporting public company under
Section 15(d) of the Securities and Exchange Act of 1934, and is current on its
filing obligations under Section 15.  Buyer has filed all required periodic
reports with the Securities & Exchange Commission (the "Commission") on Forms
10-Q and 10-K through the fiscal year ended December 31, 2010 and for the nine
months ended September 30, 2011, and all required Form 8-K reports, all such
reports are true and correct in all material respects and contain no
misrepresentation of a material fact or omission of a material fact.  The common
shares of Buyer are quoted  on the OTC Markets OTCqb under the symbol
"AQUS".    Buyer has not received and there are no outstanding Commission Staff
comment letters, stop orders or other regulatory actions, and no letters,
comments, investigations or other actions pending or threatened by the
Commission or by the Financial Industry Regulatory Authority (FINRA) against or
relating to Buyer and there are no outstanding fees, fines or other amounts due
to FINRA, the SEC, PCAOB or any other regulatory agency..
 
      e)    CAPITALIZATION.
 
(i) On the date of this Agreement, 500,000,000 shares of $0.0001 par value
common stock are authorized and 149,498,349 shares of common stock of Buyer are
issued and outstanding, all of the shares of common stock issued are duly
authorized, validly issued, fully paid and non-assessable and none were issued
in violation of any preemptive rights.  On the date of this Agreement 20,000,000
shares of preferred  stock, $0.0001 par value, of Buyer are authorized and no
shares of preferred stock are issued and outstanding. (ii) no shares of Buyer
are reserved for issuance upon the exercise of outstanding options, warrants or
other rights to purchase shares; and (iii) no shares of Buyer stock are held in
the treasury of Buyer.  Except as set forth above, as of the date hereof, no
shares or other voting securities of Buyer are issued, reserved for issuance or
outstanding.  Buyer has advised Seller that the Company may effect a reverse
split of its common shares issued and outstanding and that additional shares may
be issued to settle outstanding liabilities of Buyer.  There are no bonds,
debentures, notes or other indebtedness or securities of Buyer that have the
right to vote (or that are convertible into, or exchangeable for, securities
having the right to vote) on any matters on which stockholders of
 

 
Page 3 of 14

--------------------------------------------------------------------------------

 

 
Buyer may vote.  All shares of Buyer subject to issuance as described above
shall, upon issuance on the terms and conditions specified in the instruments
pursuant to which they are issuable, be duly authorized, validly issued, fully
paid, non-assessable and free of preemptive rights.
 
(ii) Buyer has no contract or other obligation to repurchase, redeem or
otherwise acquire any shares of Buyer stock, or make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of Buyer.  None of
the outstanding equity securities or other securities of Buyer was issued in
violation of the Securities Act of 1933 or any other legal requirement.
 
f)  
  AUTHORITY; NO VIOLATION.

 
                                    (i) Buyer has full corporate power and
authority to execute and deliver this Agreement and to comply with the terms
hereof and consummate the transactions contemplated hereby.  This Agreement has
been duly and validly executed and delivered by Buyer.  Assuming due
authorization, execution and delivery by the other Parties, this Agreement
constitutes the valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, except as such enforcement may be limited by (i)
the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other similar laws affecting or
relating to the rights of creditors generally, or (ii) the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law, or (iii) the specific terms and conditions of
this Agreement.
 
                                           (ii) Neither the execution and
delivery of this Agreement by Buyer nor the consummation by Buyer of the
transactions contemplated hereby, nor compliance by Buyer with any of the terms
or provisions hereof, will (A) violate any provision of the Certificate of
Registration or Constitution or the certificates of registration or
constitution, or other charter or organizational documents, of Buyer or (B)
violate any statute, code, ordinance, rule, regulation, judgment, order, writ,
decree or injunction applicable to Buyer or any of its properties or assets, the
violation of which would have a material adverse effect, or (C) violate,
conflict with, result in a breach of any provision of or the loss of any
material benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of Buyer
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.
 
 
Page 4 of 14

--------------------------------------------------------------------------------

 

g)  
  FINANCIAL STATEMENTS.

 
                                          (i) Seller acknowledges that all
financial statements filed with the SEC are available to Seller to view prior to
the Closing Date, and Buyer confirms such financial statements are true and
complete copies of the unaudited and audited financial statements of Buyer as
filed with the SEC as at the Closing Date. (the “Buyer Financial Statements”).
 
                                                 (ii) The Buyer Financial
Statements were prepared in accordance with  GAAP or the equivalent applied on a
basis consistent throughout the periods indicated (except as otherwise stated in
such financial statements, including the related notes, and except that, in the
case of unaudited statements for the subsequent quarterly periods referenced
above, such unaudited statements fairly present in all material respects the
consolidated financial condition and the results of operations of Buyer as at
the respective dates thereof and for the periods indicated therein (subject, in
the case of unaudited statements, to year-end audit adjustments).
 
h) ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since the end of its most recent
fiscal year and to the date of this Agreement, (i) Buyer has, in all material
respects, conducted its business in the ordinary course consistent with past
practice; (ii) there has not occurred any change, event or condition that is or
would reasonably be expected to result in a material adverse effect; and
(iii)  Buyer has not taken and will not take any of the actions that Buyer has
agreed not to take from the date hereof through the Closing.
 
i) UNDISCLOSED LIABILITIES.  Buyer has no material obligations or liabilities of
any nature (whether accrued, matured or unmatured, fixed or contingent or
otherwise) other than (i) those set forth or adequately provided for in the
balance sheet (and the related notes thereto) of Buyer as of the end of the most
recent fiscal year  included in the Buyer Financial Statements, (ii) those
incurred in the ordinary course of business consistent with past practice since
the end of the most recent fiscal year  and (iii) those incurred in connection
with the execution of this Agreement.
 
j) LEGAL PROCEEDINGS.  Buyer is not a party to any, and there is no pending or,
to the knowledge of Buyer, threatened, legal, administrative, arbitral or other
proceeding, claim, action or governmental or regulatory investigation of any
nature against Buyer, or any of its officers or directors which, if decided
adversely to Buyer, would, individually or in the aggregate, be material to
Buyer.  There is no injunction, order, judgment or decree imposed upon Buyer, or
any of its officers or directors, or the assets of Buyer.
 
k) TAXES AND TAX RETURNS.
 
(a) (i) Buyer shall file or caused to be filed all  federal, state, foreign and
local tax returns required to be filed with any tax authority; (ii) all such tax
returns shall be true, accurate, and complete in all material respects; (iii)
Buyer shall pay or caused to be paid all taxes that are due and payable by any
of such companies, other than taxes which are being contested in good faith and
are adequately reserved against or provided for (in accordance with  GAAP) in
the Buyer Financial Statements, and (iv) Buyer shall  not have any material
liability for taxes for any current or prior tax periods in excess of the amount
reserved or
 
 
Page 5 of 14

--------------------------------------------------------------------------------

 



(b) provided for in the Buyer Financial Statements (but excluding, for this
Clause (iv) only, any liability reflected thereon for deferred taxes to reflect
timing differences between tax and financial accounting methods).
 
                                 a) No national, state, local or foreign audits,
examinations, investigations, or other formal proceedings are pending or, to
Buyer’s knowledge, threatened with regard to any taxes or tax returns of
Buyer.  No issue has arisen in any examination of the Buyer by any tax authority
that if raised with respect to any other period not so examined would result in
a material deficiency for any other period not so examined, if upheld.  Any
adjustment of income taxes of Buyer made in any examination that is required to
be reported to the appropriate national, state, local or foreign tax authorities
has been so reported.
 
                        b) There are no disputes pending with respect to, or
claims or assessments asserted in writing for, any material amount of taxes upon
Buyer, nor has Buyer given or been requested in writing to give any currently
effective waiver extending the statutory period of limitation applicable to any
tax return for any period.
 
l) COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.
 
                     (a) Buyer has complied with all applicable laws and
regulations, and are not in violation of, and have not received any written
notices of violation with respect to, any laws and regulations in connection
with the conduct of their respective businesses or the ownership or operation of
their respective businesses, assets and properties, except for such
noncompliance and violations as would not, individually or in the aggregate, be
material.
 
                              (b)   Buyer has all licenses, permits,
certificates, franchises and other authorizations (collectively, the
“Authorizations”) necessary for the ownership or use of its assets and
properties and the conduct of its business, as currently conducted, and have
complied with, and are not in violation of, any Authorization, except where such
noncompliance or violation would not, individually or in the aggregate, be
material.  Except as would not be material to Buyer, all such Authorizations are
in full force and effect and there are no proceedings pending or, to the
knowledge of Buyer, threatened that seek the revocation, cancellation,
suspension or adverse modification thereof.
 
 
Page 6 of 14

--------------------------------------------------------------------------------

 

 
m) GOVERNMENT ORDERS. There are no governmental orders applicable to Buyer which
have had a Material Adverse Effect on Buyer.
 
n)  MATERIAL CONTRACTS.  There are no material contracts of Buyer currently in
existence, save for those disclosed in the financial statements of Buyer.
 
o) ASSETS.  Buyer owns, leases or has the right to use all the properties and
assets necessary or currently used for the conduct of its businesses free and
clear of all liens of any kind or character.  All items of equipment and other
tangible assets owned by or leased to Buyer and which are material to the
operations and business of Buyer are in good condition and repair (ordinary wear
and tear excepted).  In the case of leased equipment and other tangible assets,
Buyer holds valid leasehold interests in such leased equipment and other
tangible assets, free and clear of all liens of any kind or character.
 
p) ENVIRONMENTAL LIABILITY.  Buyer is in compliance with all applicable
environmental laws.  To the knowledge of Buyer, there are no liabilities of
Buyer of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise arising under or relating to any environmental law
and, to the knowledge of Buyer, there are no facts, conditions, situations or
set of circumstances that could reasonably be expected to result in or be the
basis for any such liability.
 
q) INSURANCE.  Buyer has no insurance coverage with respect to its business.
 
r) INTERESTS OF OFFICERS AND DIRECTORS.  Except AS DISCLOSED HEREIN, None of the
officers or directors of Buyer has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of Buyer, or in any supplier, distributor or customer
of Buyer, or any other relationship, contract, agreement, arrangement or
understanding with Buyer, except  for the normal ownership interests of a
shareholder and employee rights.
 
s) BROKER’S FEES.  Buyer has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.
 
t) CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of Buyer
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity on behalf of, or purportedly on
behalf of, or for the business of Buyer, or (ii) made any unlawful payments to
officials or employees of governmental entities or to directors, officers or
employees of foreign or domestic business enterprises.
 
3.  CONDITIONS PRECEDENT


3.1           Conditions to Each Party’s Obligations. The respective obligations
of each Party hereunder shall be subject to the satisfaction prior to or at the
Closing of the following conditions:

 
Page 7 of 14

--------------------------------------------------------------------------------

 

 
    a)        No Restraints. No statute, rule, regulation, order, decree, or
injunction shall have been enacted, entered, promulgated, or enforced by any
court or governmental entity of competent jurisdiction which enjoins or
prohibits the consummation of this Agreement and shall be in effect.


    b)        Legal Action. There shall not be pending or threatened in writing
any action, proceeding, or other application before any court or governmental
entity challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.


3.2           Conditions to Seller’s Obligations. The obligations of Seller to
close shall be subject to the satisfaction prior to or at the Closing of the
following conditions unless waived by Seller:


    a)        Representatives and Warranties of Buyer. The representations and
warranties of Buyer set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing as though made on and as of the
Closing, except: (i) as otherwise contemplated by this Agreement; or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement. “Material Adverse
Effect” for purposes of this Agreement shall mean any change or effect that,
individually or when taken together with all other such changes or effects which
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, assets, financial condition, or results of operation of the
entity.


    b)        Performance of Obligations of Buyer. Buyer shall have performed
all agreements and covenants required to be performed by it under this Agreement
prior to the Closing, except for breaches that do not have a Material Adverse
Effect on the Parties or on the benefits of the transactions provided for in
this Agreement.
 
    c)        Buyer shall have appointed a representative of Seller to the Board
of Directors of Buyer and as the sole Officer of Buyer.


3.3           Conditions to Buyer’s Obligations. The obligations of Buyer shall
be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Buyer:


a) Representatives and Warranties of OVE. The representations and warranties of
OVE set forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing as though made on and as of the Closing, except:
(i) as otherwise contemplated by this Agreement, or (ii) in respects that do not
have a Material Adverse Effect on the Parties or on the benefits of the
transactions provided for in this Agreement.


b)      Performance of Seller. Seller shall have performed all agreements and
covenants required to be performed by them under this Agreement prior to
Closing, except for breaches that do not have a Material Adverse Effect on the
Parties or on the benefits of the transactions provided for in this Agreement.

 
Page 8 of 14

--------------------------------------------------------------------------------

 

 
4. CLOSING AND DELIVERY OF DOCUMENTS


4.1           Time and Place. The Closing of the transaction contemplated by
this Agreement shall take place at the offices of AQUS, unless otherwise agreed
by the Parties, immediately upon the full execution of this Agreement, and the
satisfaction of all conditions, specifically the delivery of all required
documents, or at such other time and place as the Parties mutually agree.  All
proceedings to be taken and all documents to be executed at the Closing shall be
deemed to have been taken, delivered and executed simultaneously, and no
proceeding shall be deemed taken nor documents deemed executed or delivered
until all have been taken, delivered and executed.  The date of Closing may be
accelerated or extended by agreement of the parties.


Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.


4.2           Deliveries by Seller. At Closing, Seller shall make the following
deliveries to Buyer:


a)        Certified resolutions of the Board of Directors of Seller authorizing
the execution and performance of this Agreement.


b)        Such documents as may be required to transfer the IP to buyer and any
related contracts or agreements in regard to the IP.


4.3           Deliveries by Buyer. At Closing, Buyer shall make the following
deliveries to Seller:


    a) Stock certificates representing the AQUS Common Shares issued in the name
of Seller or its designee;
  

b) Certified resolutions of the Board of Directors of Buyer authorizing the
execution and performance of this Agreement.


c) Certified resolutions of the Board of Directors of Buyer appointing the
designees of Seller as directors and officers of Buyer at Closing along with
resignations of the existing officers of Buyer effective at Closing.


5.  INDEMNIFICATION AND ARBITRATION


5.1.           Indemnification. The Seller, on the one hand, and the Buyer, on
the other hand, (each party, “Indemnifying Party”) shall agree to indemnify, and
hold harmless the other party (“Indemnified Party”) from any and all claims,
demands, liabilities, damages, losses, costs and expenses that the other party
shall incur or suffer, including attorneys fees and costs, that arise, result
from or relate to any breach of, or failure by Indemnifying Party to perform any
of their respective representations, warranties, covenants, or agreements in
this Agreement or in any exhibit, addendum, or any other instrument furnished by
the Indemnifying Party under this Agreement.

 
Page 9 of 14

--------------------------------------------------------------------------------

 
 
5.2           Arbitration and Governing Law. The parties hereby agree that any
and all claims (except only for requests for injunctive or other equitable
relief) whether existing now, in the past or in the future as to which the
parties or any affiliates may be adverse parties, and whether arising out of
this Agreement or from any other cause, will be resolved by arbitration before
the American Arbitration Association within the State of Nevada.


a)        The parties hereby irrevocably consent to the jurisdiction of the
American Arbitration Association and the situs of the arbitration (and any
requests for injunctive or other equitable relief) within the State of
Nevada.  Any award in arbitration may be entered in any domestic or foreign
court having jurisdiction over the enforcement of such awards.


b)        The law applicable to the arbitration and this Agreement shall be that
of the State of Nevada, determined without regard to its provisions which would
otherwise apply to a question of conflict of laws.


c)        The arbitrator may, in its discretion, allow the parties to make
reasonable disclosure and discovery in regard to any matters which are the
subject of the arbitration and to compel compliance with such disclosure and
discovery order.  The arbitrator may order the parties to comply with all or any
of the disclosure and discovery provisions of the Federal Rules of Civil
Procedure, as they then exist, as may be modified by the arbitrator consistent
with the desire to simplify the conduct and minimize the expense of the
arbitration.


d)   Regardless of any practices of arbitration to the contrary, the arbitrator
will apply the rules of contract and other law of the jurisdiction whose law
applies to the arbitration so that the decision of the arbitrator will be, as
much as possible, the same as if the dispute had been determined by a court of
competent jurisdiction.


e)   Any award or decision by the American Arbitration Association shall be
final, binding and non-appealable except as to errors of law or the failure of
the arbitrator to adhere to the arbitration provisions contained in this
agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this agreement.


f)   In any adverse action, the parties shall restrict themselves to claims for
compensatory damages and/or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.


g)  The parties covenant that under no conditions will any party or any
affiliate file any action against the other (except only requests for injunctive
or other equitable relief) in any forum other than before the American
Arbitration Association, and the parties agree that any such action, if filed,
shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney's fees to the prevailing party.


h)  It is the intention of the parties and their affiliates that all disputes of
any nature between them, whenever arising, whether in regard to this agreement
or any other matter, from whatever cause, based on whatever law, rule or
regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.


The provisions for arbitration contained herein shall survive the termination of
this agreement for any reason.
 
 
 
Page 10 of 14

--------------------------------------------------------------------------------

 


6.  GENERAL PROVISIONS.


6.1           FURTHER ASSURANCES.  From time to time, each party will execute
such additional instruments and take such actions as may be reasonably required
to carry out the intent and purposes of this Agreement.


6.2           WAIVER.  Any failure on the part of either party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.


6.3           BROKERS.  Each party agrees to indemnify and hold harmless the
other party against any fee, loss, or expense arising out of claims by brokers
or finders employed or alleged to have been employed by the indemnifying party.


6.4           NOTICES.  All notices and other communications hereunder shall be
in writing and shall be given by personal delivery, overnight delivery, mailed
by registered or certified mail, postage prepaid, with return receipt requested,
as follows:


If to Seller to:


James D. Brooks
952 N. Western Avenue
Los Angeles, California 90029
North America: 1-877-744-7090
Canada: 1-403-616-1617
James D. Brooks [james.brooks@kardings.com]
 
 
If to Buyer, to:


Bob Baker
c/o Baker Plumbing & Heating Ltd.
Bay #20, 4216 - 64th Ave SE
Calgary, AB T2C 2B3
Office (403)279-7554, Cell (403)200-4342, Fax (403)251-7388
R Baker [rbaker@bakerplumbing.ca]
 
 
Page 11 of 14

--------------------------------------------------------------------------------

 
 
The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.


6.5           ASSIGNMENT.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.


6.6           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.


6.7           REVIEW OF AGREEMENT.  Each party acknowledges that it has had time
to review this agreement and, as desired, consult with counsel.  In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.


6.8           SCHEDULES.  All schedules attached hereto, if any, shall be
acknowledged by each party by signature or initials thereon.


     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.


AQUASIL INTERNATIONAL INC.
                                                                 
Name:
ITS: CEO



OVELDI CANADA LTD.
 
BY:                                                       
                    Name:
ITS: CEO

 
Page 12 of 14

--------------------------------------------------------------------------------

 

SCHEDULE “A” –  PRODUCT INFORMATION
 
Oveldi’s intellectual property consists of its brand, its website and domain and
of a proprietary software application called EviCAT©. Here is a description of
the software suite. A comprehensive description is available here:


http://www.oveldi.com/evicat/demo/


Advanced production line monitoring and tracking software that integrates into
existing manufacturing technology.
 
EviCAT provides comprehensive production monitoring and shipment tracking in
real time. EviCAT was developed in response to the poor communications standards
that have existed in the manufacturing and shipping industries for far too long,
and is now setting a new standard for communications between manufacturers and
their customers, in effect removing the guesswork that is so often part of the
manufacturing/shipping equation. EviCAT provides user-specific and comprehensive
manufacturing and tracking technology that easily integrates with existing
production and shipping information systems. With EviCAT, Oveldi provides
manufacturers and their clients with critical information when and where they
need it. In today's manufacturing and shipping industries, important information
about production orders, like where a product is in its manufacturing or
shipping cycle, is not nearly as comprehensive as it should be. There are a
number of reasons for this, but none that mitigates the importance of having
this information available on demand. EviCAT changes all this.
 
With EviCAT, any relevant company personnel involved with a
manufacturing/distribution cycle can log onto Oveldi's secure server and see
just where their product is: still in production, sitting on a dock, or halfway
across the ocean. On the one hand, this information provides importers with
unbeatable inventory management capabilities, while on the other it gives
manufacturers a value-added communications tool they can offer their clients.
 
Oveldi's EviCAT technology also provides many other important benefits for our
clients.
 
Manufacturers
-Reduces costs 
-Offers scalability for any new manufacturing requirements 
-Easily integrates with existing operational systems 
-Maximizes production efficiency by providing key information at different
points in a manufacturing cycle 
 
Importers
-Provides unbeatable inventory management capability 
-Delivers secure 'real-time' accountability 
-Integrates with all North American security protocols 
-Offers user-specific logistics and tracking models 
 
Simply put, Oveldi's EviCAT application is setting the new standard for
international distribution services. From the moment a product is born on a
manufacturing assembly line, to the time it spends in transit, to the moment its
journey ends, EviCAT keeps everyone informed, every step of the way.

 
Page 13 of 14

--------------------------------------------------------------------------------

 

SCHEDULE “B” – OVE MATERIAL CONTRACTS




The owner discloses one sole material contract licensing EviCAT© to its Hong
Kong subsidiary, Oveldi International Ltd. from the owner of the software,
Oveldi Ltd. (Barbados).


Included in schedule “B” are an assignment of ownership from Oveldi Ltd.
(Barbados) to Oveldi Canada Ltd. as well as a release from Oveldi International
Ltd. terminating its interested in the software known as EviCAT©.



 
Page 14 of 14

--------------------------------------------------------------------------------

 
